 Case: 2:19-cv-00119-MHW-EPD Doc #: 35 Filed: 08/23/19 Page: 1 of 1 PAGEID #: 184



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION
STEPHANIE CLIFFORD,               :

              Plaintiff(s),                   :     Case No. 2:19-cv-119
       vs.                                          Judge Michael H. Watson
                                              :     Chief Magistrate Judge Elizabeth P. Deavers

SHANA M. KECKLEY, et al.,                     :

              Defendant(s).                   :


                                  NOTICE OF HEARING

       TAKE NOTICE that a Telephonic Status Conference will be held before the Honorable

Elizabeth A. Preston Deavers on AUGUST 30, 2019 at 10:00 A.M. EST. The parties are directed

to call 1-877-336-1280, enter access code 7598806#, followed by security code 1234#.


                                                       s/Sherry Nichols
Date:August 23, 2019                                    Sherry Nichols, Deputy Clerk
                                                      (614) 719-3461
                                                      sherry_nichols@ohsd.uscourts.gov
